PER CURIAM.
Appellants were tenants in a residence building owned and operated by the appel-lee Housing Authority of the City of Miami Beach. The latter gave appellants notice of termination of tenancy. Under applicable regulations, the Public Housing Authority informed the tenants of the grounds and reasons for termination, and granted them opportunity to explain or be heard thereon. That procedure was followed by the Housing Authority’s action for possession, filed against said tenants in the civil court of record. Judgment ousting the defendants from possession resulted. On this appeal therefrom the defendants contend there was a want of due process of law in that they did not have a fair and unbiased hearing before the Housing Authority. The record fails to sustain the contention. The judgment is affirmed.